ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by the court of one count of forcible rape, § 566.030, RSMo 1994, for which he was sentenced to five years in the custody of the department of corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential *585value. The judgment is affirmed in aceor-dance with Rule 30.25(b).